DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 07/22/2021.
        Claims 1, 5 and 13-14 have been amended.

        Claims 2-4 and 6-12 have been remained.
        Claims 1-14 are currently pending in the application.
                        Examiner’s Statement of Reasons for Allowance
2.     Claims 1-14 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches a display comprising a pixel definition layer having a plurality of strip-shaped openings arranged in at least two columns or at least two rows parallel to each other, wherein the strip-shaped openings and the pixel definition laver are arranged in a staggered manner, in combinations with the other structures as cited in the independent claims 1 and 5.                 
      Claims 2-4 and 6-12 are directly depend on the independent claims 1 and 5.       

        None of the prior art teaches a method of preparing a display comprising a steps of providing a pixel definition layer, wherein the pixel definition layer has a plurality of strip-shaped openings arranged in at least two columns or at least two rows parallel to each other, wherein the strip-shaped openings and the pixel definition layer are arranged in a staggered manner, in combinations with the other steps as cited in the independent claim 13.                 
      Claim 14 is directly depend on the independent claim 13.        

                                                           Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892